Name: Commission Regulation (EEC) No 1320/86 of 5 May 1986 amending Regulation (EEC) No 2964/85 increasing to 1 000 000 tonnes the quantity of feed wheat held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/6 Official Journal of the European Communities 6. 5 . 86 COMMISSION REGULATION (EEC) No 1320/86 of 5 May 1986 amending Regulation (EEC) No 2964/85 increasing to 1 000 000 tonnes the quantity of feed wheat held by the United Kingdom intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3826/85 (4), Whereas Commission Regulation (EEC) No 2964/85 (*), as last amended by Regulation (EEC) No 983/86 (6), opened a standing invitation to tender for the export of 800 000 tonnes of feed wheat held by the United Kingdom intervention agency ; whereas, in a communica ­ tion of 24 April 1986, the United Kingdom informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a stan ­ ding invitation to tender for export has been opened ; whereas the total quantity of feed wheat held by the United Kingdom intervention agency for which a stan ­ ding invitation to tender for export has been opened should be increased to 1 000 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 2964/85 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2964/85 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 1 000 000 tonnes of feed wheat to be exported to all third countries . 2. The regions in which the 1 000 000 tonnes of feed wheat are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 2964/85 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 367, 31 . 12. 1985, p. 19 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (&lt;) OJ No L 371 , 31 . 12 . 1985, p . 1 . 0 OJ No L 285, 25 . 10 . 1985, p . 30 . 00 OJ No L 90 . 5 . 4. 1986, p . 21 . 6. 5. 86 Official Journal of the European Communities No L 117/7 ANNEX ANNEX I (tonnes) Place of storage Quantity Dumfries/Galloway 15 496 North Yorkshire 95 812 South Yorkshire 4 164 Humberside 97 592 Lincolnshire 105 208 Leicestershire 10 942 Oxfordshire 20 318 Essex 23 923 Norfolk 49 981 Cambridgeshire 32 653 Wiltshire 83 688 Dorset 37 902 West Midlands (Metropolitan) 137 869 Greater London 44 450 Suffolk 168 988 Staffordshire 12 175 Tyne and Wear 884 Nottinghamshire 17 000 Buckinghamshire 37 052 Fife 3 903'